                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

RAED A. KATTOM                                                                      PLAINTIFF

V.                            CASE NO. 4:18-cv-832-JM-BD

RUSSELL JACKSON, et al.                                                       DEFENDANTS

                                             ORDER

       The Court has received a Partial Recommended Disposition (Recommendation) filed by

Magistrate Judge Beth Deere. The parties have not filed objections. After careful review of the

Recommendation, the Court concludes that the Recommendation should be, and hereby is,

approved and adopted as this Court’s findings in all respects.

       Defendants’ second motion to dismiss (#62) is DENIED, as moot, this 16th day of

September, 2019.


                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE
